Citation Nr: 9925756	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel




INTRODUCTION

The veteran had active service from July 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Montgomery, 
Alabama Regional Office (RO) December 1996 rating decision.  
This case was previously before the Board in April 1998, at 
which time the Board remanded it to the RO for additional 
development.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is manifested by persistent symptoms of 
pain, spasm, absent knee and ankle jerks, and bilateral lower 
extremity peripheral neuropathy; the symptoms produce 
disability ratable as pronounced intervertebral disc disease.

4.  The veteran is unable to obtain and retain average 
civilian employment due to his service connected back 
disability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating of 60 
percent for degenerative disc disease of the lumbosacral 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic 
Codes 5010-5292, 5293, 5295 (1998).

2.  The criteria for a total disability rating based upon 
individual unemployability are met.  38 C.F.R. § 4.16 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Historically, the Board granted service connection for 
degenerative disc disease of the lumbosacral spine in 
February 1991.  Consequently, a March 1991 rating decision 
granted a 10 percent evaluation for the disability.  
Congressional correspondence dated in April 1991 was accepted 
as a notice of disagreement (NOD) with the 10 percent 
evaluation of the veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  This 10 percent 
evaluation was continued by the RO in August 1992.  The 
veteran submitted a substantive appeal (Form 9) the following 
month, perfecting his appeal.

In April 1994, the Board granted a 20 percent evaluation for 
the veteran's low back disorder.  In accordance with the 
April 1994 remand, the RO granted a 20 percent rating for the 
veteran's degenerative disc disease of the lumbosacral spine 
the following month.

During an August 1996 VA examination, the veteran related 
that his low back disorder had grown progressively worse over 
the years.  On physical examination, the musculature of the 
back was noted to be adequate, there were no postural 
abnormalities, and there was no fixed deformity.  Range of 
motion of the lumbar spine revealed 60 degrees of forward 
flexion, 20 degrees of backward extension, 18 degrees of left 
lateral flexion, and 28 degrees of right lateral flexion.  
There was slight evidence of pain on motion.  The final 
assessment was osteoarthritis of the lumbosacral spine.

In October 1996 correspondence, the veteran sought an 
increased evaluation for his service-connected degenerative 
disc disease of the lumbosacral spine.

The RO continued the 20 percent evaluation for the veteran's 
service-connected low back disability in rating decisions in 
November 1996, and December 1996.  The veteran filed a NOD in 
December 1996, and submitted a Form 9 the following month.  
In the Form 9, the veteran related that he experiences "a 
great deal of pain" in his back, and needs help "almost 
daily."  He stated that these factors were not considered by 
the RO.

In April 1998, the Board remanded the case to the RO for 
further development.

The veteran submitted a copy of the August 1992 VA 
examination report, and VA outpatient treatment records from 
May 1996 to January 1998 in support of his claim in June 
1998.  In addition, VA outpatient treatment records from 
January 1996 to June 1998 were associated with the veteran's 
claims folder in July 1998.  A July 1997 record shows 
treatment for persistent bilateral lower extremity peripheral 
neuropathy.  The diagnostic impression was peripheral 
neuropathy - NCV necessary; and chronic L5-S1 radiculopathy.  
The veteran received follow-up treatment for his chronic L5-
S1 radiculopathy in August and September 1997, and in January 
1998.

During an August 1998 VA examination, performed in compliance 
with the April 1998 remand, the veteran gave a history of 
injuring his back while lifting a heavy box during service in 
1953.  He related that he was subsequently hospitalized and 
confined to a bed for seven weeks.  The veteran was employed 
as a janitor until 15 or 20 years prior to the examination, 
and has been unemployed since that time.  He currently took 
Motrin three to four times a day, and reported using a cane 
all the time.  Physical examination of the lumbar spine 
revealed flexion to the right to 20 degrees; flexion to the 
left to 18 degrees; forward flexion to 40 degrees; and 
backward extension to 34 degrees.  Motion was noted to stop 
when pain began.  There was evidence of painful motion, 
spasm, weakness, and tenderness.  Knee jerks and ankle jerks 
were absent bilaterally.  The final assessment was 
degenerative joint disease, lumbosacral spine, with loss of 
function due to pain, verified by X-rays.  

The examiner commented that there was adequate pathology 
present to support each of the veteran's subjective 
complaints, and opined that he was in "considerable pain."  
He reported that the low back disorder causes weakened 
movement, excess fatigability, and incoordination.  The 
examiner stated that the veteran's symptoms were moderately 
severe, and prevent him from performing average employment in 
a civil occupation.  He noted that pain was visible on motion 
of the lumbar spine.  The physician was unable to detect 
muscle atrophy attributable to the disability, and indicated 
that there were no changes in the skin which would be 
indicative of disuse.  However, he stated that the veteran 
seemed "terribly feeble, which would indicate that he is 
telling the truth about his activity."   He further reported 
that the veteran showed functional impairment due to pain 
attributable to the disability.  He explained that the 
veteran "moans and grimaces when going through range of 
motion exercises and when sitting in the chair and arising 
from it."

Based on this evidence, a December 1998 rating decision 
granted a 40 percent evaluation for the veteran's service-
connected degenerative disc disease of the lumbosacral spine.  

In correspondence dated later that month, the veteran 
reported that he has trouble standing and walking as a result 
of his service-connected low back disorder, and maintained 
that he is entitled to an evaluation greater than 40 percent.  

The 40 percent rating for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine was 
continued by the RO in February 1999.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

In this case, the veteran's service-connected degenerative 
disc disease of the lumbosacral spine is currently evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5292.  38 C.F.R. § 4.27 (1998) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  Traumatic 
arthritis, confirmed by X-ray, is rated as degenerative 
arthritis under Diagnostic Code 5010.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The currently assigned 40 percent is in excess of the maximum 
warranted under Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5292 is the provision 
governing evaluations based on limitation of motion of the 
lumbar spine.  Slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  The currently assigned 40 percent evaluation is 
the maximum evaluation provided under Diagnostic Code 5292.

Also potentially relevant is 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertains to lumbosacral strain.  Under that 
diagnostic code, slight subjective symptoms are evaluated as 
zero percent disabling.  Characteristic pain on motion 
warrants assignment of a 10 percent evaluation.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  Where symptoms are severe with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  Id.  Again, 
the currently assigned 40 percent is the maximum available 
under that code.

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent evaluation (the highest available 
rating under Diagnostic Code 5293).  A 40 percent evaluation 
is for assignment for severe; recurring attacks, with 
intermittent relief.  38 C.F.R. Part 4, Code 5293.

On VA examination in August 1998, there was evidence of 
painful motion, spasm, weakness, and tenderness, and knee and 
ankle jerks were absent bilaterally.  The examiner 
characterized the veteran's symptoms as "moderately 
severe," but went on to confirm that there was ample 
objective support for the subjective complaints of functional 
loss due to pain.  The examiner further described the 
claimant as "terribly feeble" and stated that the veteran 
was unable to perform average employment in a civil 
occupation.  Degenerative joint disease of the lumbosacral 
spine with loss of function due to pain was diagnosed.  
Further, the outpatient records show that the veteran has 
experienced low back pain, and persistent bilateral lower 
extremity peripheral neuropathy consistently for the past 
several years.  In light of the continuous complaints, 
diagnosis and treatment of low back pain, the Board finds 
that the medical evidence demonstrates persistent and very 
incapacitating symptoms involving the low back manifested by 
both limitation of motion and peripheral neuropathy, 
including absent ankle jerk.  These manifestations met the 
criteria for pronounced intervertebral disc syndrome and thus 
warrant a schedular 60 percent rating under Diagnostic Code 
5293. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
Court held that where a diagnostic code is not predicated on 
a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board additionally notes that the veteran can not be 
rated separately under Diagnostic Codes 5293 and 5292 because 
Diagnostic Code 5293 has been found to involve loss of 
motion.  Diagnostic code 5292 contemplates limitation of 
motion in the lumbar spine.  Therefore, to rate the veteran's 
impairment separately under Diagnostic Codes 5292 and 5293 
would constitute evaluation of an identical manifestation of 
the same disability under two different diagnoses.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

The Board acknowledges that a higher disability evaluation is 
available under the Schedule for disabilities of the spine.  
For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5286, 
pertaining to lumbar ankylosis, a 100 percent evaluation is 
warranted for complete bony fixation of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints, and a 60 percent evaluation is warranted for 
ankylosis at a favorable angle.  Id.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As the veteran's spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (1998) is not warranted in this case.

The Board also notes 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998), which pertains to residuals of vertebral fractures.  
Under that code, a 100 percent evaluation is warranted with 
cord involvement, where the veteran is bedridden, or where he 
requires long leg braces.  Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation is warranted where there is no cord involvement, 
but there is abnormal mobility requiring use of a neck 
brace/jury mast.  

The competent medical evidence in this case does not show 
that the veteran suffered any cord involvement; nor does such 
evidence show that he is bedridden, requires long leg braces, 
has abnormal mobility or requires the use of a neck brace.  
Thus, an increased evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is not warranted.  The Board further 
notes that Diagnostic Code 5285 states that in cases where 
lesser residuals are rated in accordance with definite 
limited motion or muscle spasm, a 10 percent evaluation 
should be added for demonstrable deformity of a vertebral 
body.  The claims file is absent competent evidence of such 
deformity to warrant the assignment of an additional 10 
percent evaluation under Diagnostic Code 5285.  38 C.F.R. § 
4.71a.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher schedular disability evaluation. 

In reaching the above determination, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b).

With the award of a schedular 60 percent evaluation under 
Code 5293, the veteran meets the schedular requirements for a 
total rating based upon individual unemployability due to 
service connected disability.  The finding by the most recent 
examiner that the service connected back disability would 
preclude him from performing average employment in a civil 
occupation raises the question of whether an award of a total 
rating based upon individual unemployability is warranted.  
See Norris v. West, 12 Vet. App. 413 (1999).  The Board finds 
that there is no medical evidence to rebut the opinion of the 
most recent examiner that the claimant can not perform 
average civilian employment.  Accordingly, the Board finds 
that a total rating based upon the provisions of 38 C.F.R. 
§ 4.16 is warranted.  Although this issue was not address by 
the RO, the Board finds the claimant has not been prejudiced 
by the Board's determination.  Bernard v. Brown, 4 Vet. App. 
384 (1993).    


ORDER

Entitlement to a 60 percent rating for service-connected 
degenerative disc disease of the lumbosacral spine is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

Entitlement to a total disability rating based upon 
individual unemployability is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

